Citation Nr: 0707050	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-03 278A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Outpatient Clinic and Center 
for Rehabilitation and Extended Care in Martinez, California



THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from July 2, 
2004, to July 9, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to 
July 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision of the Department of 
Veterans Affairs (VA) Outpatient Clinic and Center for 
Rehabilitation and Extended Care in Martinez, California, 
(Martinez VA medical facility), which denied payment or 
reimbursement of unauthorized private medical expenses 
incurred from July 2, 2004, to July 9, 2004.  

In December 2006, the veteran's representative filed a motion 
to advance the veteran's case on the Board's docket.  A 
Deputy Vice Chairman of the Board denied that motion in 
February 2007.  

The appeal is REMANDED to the VA Outpatient Clinic and Center 
for Rehabilitation and Extended Care in Martinez, California.  
VA will notify the veteran if further action is required.


REMAND

The record includes a discharge summary from Vaca Valley 
Hospital showing the veteran was hospitalized from June 29, 
2004, to July 9, 2004.  A VA Medical Worksheet Non-VA 
Hospitalization indicates that VA approved pay for Emergency 
Room plus 3 days, stating there was approval for four days 
and the veteran was stable for transfer July 2, 2004.  (As 
the discharge summary shows that the veteran was hospitalized 
from June 29, 2004, it is unclear from the worksheet whether 
the intention was for VA to provide payment including July 2, 
2004, or up to July 2, 2004.)  In any event, in a letter to 
Vaca Valley Hospital dated in October 2004, the Martinez VA 
medical facility stated payment was denied for services 
provided July 2, 2004, to July 9, 2004, because the veteran 
was stable for transfer July 2, 2004.  The veteran was 
provided a copy of this letter, and filed a timely notice of 
disagreement with the decision.  

The Martinez VA medical facility issued a statement of the 
case in January 2005.  On the same date, it sent the veteran 
a letter discussing the Veterans Claims Assistance Act of 
2000 (VCAA) and said that the VCAA redefined obligations of 
VA, including the Veterans Health Administration, with 
respect to the duty to assist him in obtaining evidence 
necessary to substantiate his claim and includes an enhanced 
duty to notify him as to the information and evidence 
necessary to substantiate his claim.  Although the Martinez 
VA medical facility said that it would make reasonable 
efforts to obtain relevant evidence such as "private medical 
records, employment records, or records from state or local 
government agencies"  and would take action to "obtain 
records from Federal agencies," it did not provide the 
veteran with notice of the evidence needed to substantiate 
his claim and notice of what information and evidence he was 
expected to provide, nor did it request that he submit any 
evidence in his possession that pertains to his claim as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2004).  

In the statement of the case, the Martinez VA medical 
facility stated the claim for payment or reimbursement for 
services at Vaca Valley Hospital was disapproved and that the 
reason for the decision was that treatment rendered the 
veteran on July 2, 2004, was available in VA, thereby 
implying that the condition treated at the private hospital 
from July 3, 2004, to July 9, 2004 was not a medical 
emergency.  It indicated that an authorizing clinician 
reviewed the claim and approved the treatment provided from 
June 29, 2004, to July 2, 2004, for payment or reimbursement, 
but not for the remaining days of treatment, as the 
authorizing clinician found that the veteran was stable for 
transfer on July 2, 2004.  While the record includes the Vaca 
Valley Hospital discharge summary for the veteran's 
hospitalization from June 29, 2004, to July 9, 2004, it is 
not clear from the Martinez VA medical facility medical 
worksheet for non-VA hospitalization whether emergency room 
and clinical records from Vaca Valley Hospital for the entire 
hospitalization were considered in its decision.  As such 
records would be pertinent to the veteran's claim, they 
should be obtained and associated with the veteran's file.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Martinez VA medical facility did not provide a discussion 
of the facts upon which its decision was made.  There is no 
discussion of why a VA medical facility was considered to be 
feasibly available or why the care was not considered to be 
rendered in a medical emergency for the entirety of the 
period of care.  Without such information, final appellate 
review cannot be conducted.  

Not only were there deficiencies in notice and assistance 
provided to the veteran, the Board notes that the timing of 
the notice, such as it was, postdated the initial unfavorable 
decision, was contemporaneous with the issuance of the 
statement of the case, and was not followed by readjudication 
of the claim.  Thus, the January 2005 letter failed to 
satisfy the timing-of-notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  Further, it would be 
pure speculation for the Board to determine at this time 
that, once given the notice to which he is entitled, the 
veteran definitely could not provide or lead VA to obtain 
information or evidence necessary to substantiate the claim.  
See Pelegrini, 18 Vet. App. at 121; see also Daniels v. 
Brown, 9 Vet. App. 348, 353 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  The Martinez VA medical facility 
should send the veteran a VCAA notice 
letter that complies fully with the 
provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159.  The notice should 
provide the veteran with notice of the 
evidence needed to substantiate his 
claim, what evidence VA will obtain, and 
what information and evidence he is 
expected to provide.  The Martinez VA 
medical facility should request that the 
veteran submit any evidence in his 
possession that pertains to his claim.  
In addition, the letter should inform the 
veteran of the elements of 38 C.F.R. 
§ 17.120.  

2.  With authorization from the veteran, 
the Martinez VA medical facility should 
obtain and associate with the veteran's 
file complete records of the veteran's 
hospitalization at Vaca Valley Hospital 
from June 29, 2004, to July 9, 2004, to 
include emergency room records, all 
clinical records, and reports of 
imagining studies and laboratory tests.  
Actions to obtain these records should be 
documented in the veteran's file.  

3.  Thereafter, the Martinez VA medical 
facility should review the record and 
readjudicate the claim.  The rationale 
for its conclusions should be provided, 
including the reasons and bases for any 
finding that only a portion of the 
treatment provided at Vaca Valley 
Hospital was rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, or 
that a VA or other Federal health care 
facility was feasible available.  

4.  If the benefit sought on appeal is 
not granted, the Martinez VA medical 
facility should issue an appropriate 
supplemental statement of the case, and 
the veteran and his representative should 
be provided the opportunity to respond 
before the record is returned to the 
Board for further appellate 
consideration.  

The purpose of the REMAND is to ensure due process 
compliance.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


